By the Court, Gould, J.
It was held in The Chemung Canal Bank v. The Board of Supervisors of Chemung County, (5 Denio, 517, 523, 4,) that a board of supervisors cannot draw bills of exchange; but can merely certify the evidence of the audit, or resolution, of the board. Of course a committee of the board cannot do what the board could not.
' This, therefore, is no draft, in the sense of being commercial paper; and the taker of it is bound, (like the taker of a chose in action not negotiable,) by all the equities to which it was liable in the hands of the person transferring it to him.
In this case Flood was bound by Main’s knowledge of Hamblin’s equities. This being so, there can be no doubt that the judge, at the circuit, drew the correct legal conclusions from the facts he found. And I see no way in which we can say that there is not evidence sufficient to support the findings of fact.
It would seem that the judgment of the circuit must be affirmed.
Judgment affirmed.
Wright, Gould and Hogeboom, Justices.]